Danfoeth, J.
I concur in the result of the opinion in this case that this action cannot be maintained. If at all, it can only be for money had and received. But the defendant has had none of the plaintiff’s money or its equivalent. "Whatever might have been his instrumentality in causing the plaintiff to give his note or his liability, if any, in a proper form of action, the note did not come into his hands as the direct proximate result of his fraud, if there was any. The note was given to another person, who in this transaction was not acting for or as the agent of the defendant. On the other hand, the defendant procured the note and paid for it a fair consideration. Legally, then, he purchased the note by honest purchase and not by fraud. If the note had been sold to another person it would hardly be contended that the defendant would be liable in this form of action.